Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is confusing in it is not understood how the pushers are “fixed” relative to the infeed conveyor and the phrase “associated with a respective infeed conveyor belt in the buffering direction being posterior” is confusing and not understood. 
Claim 7 objected to because of the following informalities:  It appears the comma in line 2 should be deleted.  

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois (US 4,635,784) in view of Linder (US 6,609,605).
     Bourgeois shows buffering containers 46 where the containers enter storage on at least one infeed conveyor 12, the containers 46 are moved in a single row on a transversely adjoining buffer area 10 by rail guided shuttle 14 with row pushers 30-44 in a buffering direction running transverse to an infeed 
     Re claim 2, the width is adapted to the size of the containers 46.
     Re claim 3, the shown width of Bourgeois anticipates the claimed range.
     Re claim 4, see Figure 2 of Bourgeois for the shuttles as being positioned above the infeed conveyor 12.
     Re claim 5, the row pushers of both references move in pairs.
     Re claim 6, there are anterior and posterior pushers associated with the infeed belt 12 in a buffering direction.
     Re claim 7, single group rows of containers are presented on infeed conveyor.  Note Linder teaches having more than one infeed conveyor.
     Re claim 10, it is understood in container handling to have treatments along the conveying path.
     Re claim 11, the guide channels of both references are formed by anterior row guides and posteriors row guides in a direction of buffering.
     Re claim 12, Linder teaches the ability to adjust a width in order to convey different sizes which would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do on Bourgeois in order to convey a variety of size containers.
     Re claim 13, the sensors on Bourgeois act as stationary adjustment stations.
     Re claim 14, the claimed width is rendered obvious by the teachings of the references.

     Re claim 16, Linder shows several infeed conveyors.
     Re claim 17, shown is a track switch 80 by Bourgeois.
Allowable Subject Matter
Claims 8, 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/30/2022